            Case 3:18-cr-00254-VLB Document 1 Filed 10/17/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

                v.

                                                     VIOLATION:
CHRISTOHPER TEIXEIRA                                 18 U.S.C. § 1343 (Wire Fraud)


                                         INFORMATION

       The United States Attorney charges:                                                    .,
                                                                                          .    l

                                          COUNT ONE
                                          (Wire Fraud)
                                                                                                      '~1
                                                                                          \J          '
       1.       At all times relevant to this Information, the defendant,                          PHER
                                                                                          ·. ~
TEIXEIRA ("TEIXEIRA) was a resident of Connecticut.

       2.       Before his medical retirement in or about January 2017, "J.M.," whose identity is

known to the United States Attorney, was a service member of the United States Navy.          As part

of his discharge, J.M. was scheduled to receive a medical severance payment from the Navy in

January 2017.

       3.       The Defense Finance and Accounting Service ("DF AS") is the agency of the United

States Department of Defense that administers all payments to United States service members.

DFAS operates the "MyPay" online portal, through which service members may provide and

obtain information related to payments from DFAS.      Among other things, a service member may

use his or her MyPay account to provide instructions for direct deposit of that member's payments

from DFAS.      In order to access a My Pay account, a service member has a unique login identifier

and a confidential password.
            Case 3:18-cr-00254-VLB Document 1 Filed 10/17/18 Page 2 of 3




        4.      At some point prior to January 2017, J.M. provided his login and password to

TEIXEIRA in order to permit TEIXEIRA to assist J.M. in certain financial matters.         J.M. did not

give TEIXEIRA permission to take J.M.' s severance payment, or to steal J.M.' s money and spend

it for TEIXEIRA's own personal benefit.

        5.      Beginning by at least January 10, 2017, and continuing until at least September 5,

2017, in the District of Connecticut and elsewhere, TEIXEIRA, knowingly and with intent to

defraud, devised and executed a scheme and artifice to defraud and to obtain money and property

by means of materially false and fraudulent pretenses, representations, and promises, that is,

TEIXEIRA changed J .M. 's direct deposit information in order to divert J .M. 's medical severance

payment into TEIXEIRA's own account and for TEIXEIRA's own purposes.

        6.      It was part of the scheme and artifice to defraud that: (i) before J.M. was to receive

the medical severance payment, TEIXEIRA logged into J.M.'s DFAS MyPay account and changed

the direct deposit instructions from J.M.'s bank account to one controlled by TEIXEIRA; (ii)

pursuant to those altered instructions, DFAS sent the medical severance payment to TEIXEIRA's

account without J.M.'s knowledge or permission; (iii) in order to avoid detection, TEIXEIRA

logged into J .M.' s account and reverted the direct deposit instructions back to J.M. 's bank account;

and (iv) TEIXEIRA made material misrepresentations to J.M. about the location, diversion, and

expenditure of J.M.'s severance payment.

       7.       For the purpose of executing the scheme and artifice to defraud described above,

on or about January 10, 2017, in the District of Connecticut and elsewhere, TEIXEIRA caused to

be transmitted by means of wire communication in interstate commerce certain writings, signs,

signals, pictures, and sounds, that is, TEIXEIRA electronically accessed J.M.'s DFAS MyPay
         Case 3:18-cr-00254-VLB Document 1 Filed 10/17/18 Page 3 of 3




account and changed the direct deposit information from J.M. 's account to TEIXEIRA's account,

thus causing J.M.'s $57,255.66 severance payment to be deposited into TEIXEIRA's account.



       All in violation of Title 18, United States Code, Section 1343 .




            . LARAIA
     . TANT UNITED STATES ATTORNEY
